Title: From Benjamin Franklin to the Marquis de Lafayette, 2 March 1780
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir,
Passy, March. 2. 1780.
I receiv’d with Pleasure the Letter you honour’d me with of the 29th. past, and am infinitely obliged by the zeal and Assiduity with which you have forwarded our affairs at Versailles. The 15000. Arms and Accoutrements are a great article.
I had written to Capt. Jones that Besides the 122. Bales of Cloth, we hoped for that quantity Arms which it was suppos’d he might take as Bellast. I think the Cloathing 4000. suits was also mentioned to him by Mr. de Chaumont. In his last letter to me he says he will take as much as possible and hopes he may be able to cram in the whole. If not your ship can take the rest. I wish much to know where the arms are and when they can be render’d at L’Orient.
Mr. Williams I hear is indefatigable in preparing the Cloathing, and hopes to have the whole 10,000 suits ready by the End of the Month. I wish they could go with you, but that being impossible. I hope we shall get another ship of force to carry them. They are made precisely according to the Directions of the Commitee.
If on seeing the accounts I find I can add a proportion of Cloaths for Officers, which you urge so earnestly, I Shall do it with Pleasure. But from the large and unexpected Drafts often made upon me by Congress, I am become timid. I must take Care of their Credit, and my own, and cannot take hazardous steps, as protesting or not praying [paying] one of their Bills would be attended with great Mischief on both sides the Water. And when I consider the vast Expence occasioned to this nation by the War, I am asham’d to be repeatedly worrying the Ministers by applications for more money.
I ought to let Capt. Jones know as soon as Possible whither the arms are to go with him, as he would Stow them low to serve partly for Ballast. If a Ship can be obtain’d for them and what shall remain of the Cloathing, perhaps it may be as well to excuse the alliance from that article, and let her take more of the Cloathing.
I am told the 122. Bails of Cloath to be shipt by Mr. Ross for the Congress, will by Computation make 7 or 8000 suits. These will be in Addition to the 10,000 making by Mr. Williams. Those Suits will be compos’d of Coat waste coat, Breeches, Overalls, 2 pair of Strokings, 2 pair of shoes, two shirts, two stocks, and a Hat for each man. I think there will also be Buckles. If there be any farther information that you want, let me know, and I will give what I can.
With The sincerest Esteem and affection, I am Dear sir, &c.
Mr. De La fayette.
